Case 1:21-cv-20259-RNS Document 1 Entered on FLSD Docket 01/21/2021 Page 1 of 8




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

                                                         CASE NO.

 KANISHA MCDONALD

           Plaintiff,

 v.

 THE FRESH MARKET, INC., a Foreign
 Corporation,

           Defendant.

                                              NOTICE OF REMOVAL

           Defendant, THE FRESH MARKET, INC. (hereinafter "FRESH MARKET” or

 Defendant), files this Notice of Removal to remove the foregoing cause to the United States

 District Court for the Southern District of Florida, Miami Division, and respectfully shows this

 Court the following:

                         I. STATEMENT OF THE GROUNDS FOR REMOVAL

           This Notice of Removal is based on diversity jurisdiction pursuant to 28 U.S.C. § 1332 et

 seq.

                                II. BASIS FOR DIVERSITY JURISDICTION

           1.        Plaintiff, KANISHA MCDONALD (“Plaintiff”), commenced this civil action in

 the Eleventh Judicial Circuit Court in and for Miami-Dade County, Florida styled KANISHA

 MCDONALD v. THE FRESH MARKET, INC., CASE NO. 2021-000267-CA-01 (the “Action”).

 Attached hereto as Exhibit “1” is a copy of the original Complaint.




        FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:21-cv-20259-RNS Document 1 Entered on FLSD Docket 01/21/2021 Page 2 of 8




         2.        FRESH MARKET was served with the original Complaint on or about January 14,

 2021. Attached hereto as Exhibit "2" is a copy of the Summons and proof of service of the

 Complaint on FRESH MARKET.

         3.        Undersigned counsel received a copy of said Complaint on or about January 15,

 2021, and advised Plaintiff on or about January 19, 2021 of Defendant’s intention to remove this

 action. Attached hereto as Exhibit “3” is Defendant’s correspondence to Plaintiff’s counsel dated

 January 19, 2021, providing notice of the intent to remove and the accompanying proposed Joint

 Stipulation on Alleged Damages for signing by Plaintiff's counsel. Undersigned counsel further

 prepared the proposed Joint Stipulation of Alleged Damages for signing by Plaintiff's counsel.

 Attached hereto as part of Exhibit "3" is the proposed Joint Stipulation of Alleged Damages for

 signing by Plaintiff's counsel. One of the main basis of the Joint Stipulation was to cap alleged

 damages and thus preclude removal of this matter to federal court.

         4.        Plaintiff’s counsel refused to execute the proposed Joint Stipulation of Alleged

 Damages and further proposed that the parties stipulate that the alleged damages exceeds

 $75,000.00, exclusive of interest and costs. See true and correct copy of Plaintiff's January 20,

 2021 correspondence rejecting Defendant's proposed Joint Stipulation of Alleged Damages and

 enclosing Plaintiff's proposed Joint Stipulation of Alleged Damages attached hereto as part of

 Exhibit "3".

         5.        While Plaintiff's Amended Complaint is highly vague and ambiguous, this is an

 alleged personal injury case in which FRESH MARKET is alleged to have been negligent because

 of an unspecified injury Plaintiff purportedly sustained on April 8, 2020 while at an unspecified

 location of the large premises located at 18299 Biscayne Blvd., Aventura, Florida. In short, the

 Complaint alleges Plaintiff somehow slipped and fell on an unidentified "slippery and foreign




                                                            -2-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:21-cv-20259-RNS Document 1 Entered on FLSD Docket 01/21/2021 Page 3 of 8




 substance" while at the subject premises.1 Subsequently, Plaintiff alleges a host of legal

 conclusions without any supporting factual allegations.

         6.        Defendant FRESH MARKET seeks removal to the Southern District of Florida,

 Miami Division, the District in which the action is now pending.

         7.        This Notice is filed within thirty (30) days of the date that FRESH MARKET first

 received a copy of Plaintiff's Complaint, and determined that the action was removable. Therefore,

 this Notice is filed in compliance with 28 U.S.C. § 1446(b).

         8.        Following the filing of this Notice with this Court, written notice of the filing of

 same will be provided to the attorney for Plaintiff as required by law.

         9.        Following the filing of this Notice with this Court, a true and accurate copy of the

 same will be filed with the Clerk of Court of the Eleventh Judicial Circuit Court in and for Miami-

 Dade County, Florida as required by law.

         10.       Attached hereto as part of Exhibit “4” to this Notice as Exhibits are all true and

 legible copy of all non-discovery related process, pleadings, orders and other papers or exhibits of

 every kind on file in the Circuit Court.

         11.       This Court has removal jurisdiction of this action under the provisions of Title 28

 of the United States Code, § 1441(a). This Court has original jurisdiction of this action under the

 provisions of Title 28 of the United States Code, § 1332.

         12.       The Amended Complaint states that Plaintiff seeks damages in excess of the

 jurisdictional limits of the Florida Circuit Court. The damages available to Plaintiff, if she prevails,

 are not limited in any fashion, however. Plaintiff alleges that as a result of the alleged negligence,

 she sustained bodily injury and resulting pain and suffering, disability, disfigurement, mental


         1
             See Complaint, paragraphs 2 and 3.



                                                            -3-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:21-cv-20259-RNS Document 1 Entered on FLSD Docket 01/21/2021 Page 4 of 8




 anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical and nursing

 care and treatment, and aggravation of a preexisting condition. Plaintiff further alleged the losses

 are permanent or continuing, and that she will suffer losses in the future.2 Defendant has attached,

 as Exhibit “5”, Plaintiff’s claimed medical bills and redacted medical records demonstrating

 purported injuries supporting Plaintiff’s alleged damages’ claim in excess of $75,000.00. In

 summary, the limited medical records received to date indicate that Plaintiff allegedly sustained

 the following injuries as a result of the subject incident: (1) interstitial tear of the supraspinatus;

 (2) lateral recess and neural foraminal disc herniation with mild to moderate spinal stenosis at L3-

 4; (3) central disc herniation at L4-L5; (4) central disc herniation impinging on the thecal sac at

 L5-S1; and (5) central disc hernaition at C4-5 and C6-7. See Exhibit “5”, redacted medical records.

         13.       Florida jury verdict searches, attached as Exhibit “6”, for similar injuries consisting

 of lumbar and cervical disc herniation demonstrates that the verdict awards greatly exceed the

 amount in controversy requirement of $75,000.00. See TRIANA vs. PALM BEACH COUNTY

 SHERIFF'S DEPARTMENT., Case No. 502003CA000898, Palm Beach County, 2005 (Plaintiff

 was awarded $361,271 for cervical and lumbar disc herniations requiring cervical fusion and

 potentially future lumbar fusion. The award included $24,800 in past pain and suffering; $120,450

 in future pain and suffering and the remainder in economic damages; as well as $4 for loss of

 consortium); JONES vs. CARNIVAL CORPORATION, Case No. 04-CV-20407, S.D. Fla., 2006

 (Plaintiff was awarded $140,000.00 for only a cervical fusion.); BROWN V. KNOX, Case No. 16-

 2007-CA-002674, Duval County, 2009 (Plaintiff was awarded $175,900.00 for cervical disc

 herniation requiring cervical fusion and resulting permanent injury.); and MORAND vs. CARLI,

 Case No. 01-06-CA-29-J, Alachua County, 2008 (Plaintiff was awarded $299,215.00 for a lumbar


         2
             Complaint, paragraph 6.



                                                            -4-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:21-cv-20259-RNS Document 1 Entered on FLSD Docket 01/21/2021 Page 5 of 8




 herniation, requiring surgery, and a torn meniscus also requiring surgery. The award included

 $160,000.00 for past pain and suffering and $41,760.00 for future pain and suffering). See attached

 Exhibit “6", jury verdict searches.

         14.       Additionally, Plaintiff's pre-suit demand of September 15, 2020 claims medical

 specials of $167,363.70, and contains a settlement demand of $625,000.00, and is further evidence

 that the $75,000.00 amount in controversy requirement is satisfied. See true and correct copy of

 Plaintiff's September 15, 2020 pre-suit demand correspondence attached hereto as Exhibit "5".

         15.       Further, Plaintiff's counsel refused to execute a proposed Joint Stipulation of

 Alleged Damages limiting alleged damages to $75,000.00 or less and thus avoiding this removal.

 Moreover, Plaintiff's counsel proposed a Joint Stipulation of Alleged Damages stipulating the

 alleged damages exceeds $75,000.00, exclusive of interest and costs. In short, based on these

 allegations the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

         16.       Plaintiff's counsel also refused to execute a proposed Joint Stipulation of Alleged

 Damages limiting alleged damages to $75,000.00 or less and thus avoiding this removal.

         17.       Plaintiff is a citizen of Florida and the Defendant FRESH MARKET is a Delaware

 corporation with its principal place of business located in North Carolina at 628 Green Valley

 Road, Suite 500, Greensboro, North Carolina 27408. FRESH MARKET is therefore a citizen of

 the State of North Carolina for purposes of diversity jurisdiction.

         18.       Accordingly, there is complete diversity of citizenship between the actual and real

 parties, the requirements of 28 U.S.C. § 1441(b) have been met since Defendant is not a citizen of

 Florida, the State in which this action was brought. Thus, this Court has removal jurisdiction on

 the face of the Complaint based upon diversity of citizenship.




                                                            -5-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:21-cv-20259-RNS Document 1 Entered on FLSD Docket 01/21/2021 Page 6 of 8




                                                III. CONCLUSION

         The amount in controversy exceeds $75,000.00, exclusive of interest and costs. Complete

 diversity exists because Plaintiff whom is a citizen of Florida and Defendant who is a citizen of

 North Carolina. Accordingly, Defendant FRESH MARKET respectfully request that this action

 proceed in this Court as an action properly removed pursuant to 28 U.S.C. § 1332, et seq., and 28

 U.S.C. § 1441, et seq.

                                                         Respectfully submitted,


                                                         /s/ William A. Potucek
                                                         Michael Alexander Garcia
                                                         Fla. Bar No. 0161055
                                                         Email: mgarcia@fowler-white.com

                                                         William A. Potucek
                                                         Fla. Bar No. 100577
                                                         Email: wpotucek@fowler-white.com

                                                         Katina M. Hardee
                                                         Fla. Bar No. 16069
                                                         Email: khardee@fowler-white.com

                                                         FOWLER WHITE BURNETT, P.A.
                                                         Brickell Arch, Fourteenth Floor
                                                         1395 Brickell Avenue
                                                         Miami, Florida 33131
                                                         Telephone: (305) 789-9200
                                                         Facsimile: (305) 789-9201




                                                            -6-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:21-cv-20259-RNS Document 1 Entered on FLSD Docket 01/21/2021 Page 7 of 8




                                         CERTIFICATE OF SERVICE

         I hereby certify that on January 21, 2021, the foregoing document was electronically filed

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel of record on the attached Service List in the manner specified, either

 via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to receive electronically Notices of

 Electronic Filing.

                                                                s/William A. Potucek.
                                                                William A. Potucek




                                                            -7-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:21-cv-20259-RNS Document 1 Entered on FLSD Docket 01/21/2021 Page 8 of 8




                                                  SERVICE LIST

                                                      CASE NO.
 Andrew S. Ben, Esq.
 Fla. Bar No. 109024
 The Ben Law Firm, PLLC
 2699 Stirling Road, Suite C-301
 Fort Lauderdale, FL 33312
 Telephone: (954) 961-2055
 andy@thebenlawfirm.com
 larry@thebenlawfirm.com
 mailroom@thebenlawfirm.com
 Attorney for Plaintiff




                                                           -8-
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
